Name: 82/131/EEC: Commission Decision of 3 February 1982 on health protection measures in respect of imports of fresh meat from the Kingdom of Swaziland
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-03-03

 Avis juridique important|31982D013182/131/EEC: Commission Decision of 3 February 1982 on health protection measures in respect of imports of fresh meat from the Kingdom of Swaziland Official Journal L 060 , 03/03/1982 P. 0012 - 0015 Spanish special edition: Chapter 03 Volume 24 P. 0219 Portuguese special edition Chapter 03 Volume 24 P. 0219 *****COMMISSION DECISION of 3 February 1982 on health protection measures in respect of imports of fresh meat from the Kingdom of Swaziland (82/131/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 81/476/EEC (2), and in particular Article 15 thereof, Whereas vaccination against exotic types of foot-and-mouth disease is practised in certain parts of the Kingdom of Swaziland; whereas, nevertheless, no outbreaks of any type of foot-and-mouth disease have occurred for many years; Whereas strict measures, in particular the control of movement of animals from the vaccination area to the non-vaccination area, are applied in the country by means of double fencing incorporating two quarantine stations known as the 'Red Line'; whereas animals are only moved through a quarantine station where a stay of 21 days is enforced; whereas such animals are branded and ear-tagged to indicate that they have been vaccinated; Whereas, having regard to the system of control applied by the veterinary authorities of Swaziland to the absence of foot-and-mouth disease for many years and to the information obtained by the Community veterinary experts sent to enquire into all aspects of veterinary control the Kingdom of Swaziland may be authorized to export fresh meat to the Community under certain conditions; Whereas the central veterinary authorities of Swaziland have confirmed that rinderpest and exotic foot-and-mouth disease have not occurred in Swaziland for at least 12 months and that vaccination against those diseases is not practised except in that area of Swaziland between Mozambique and the so-called 'Red Line' where SAT 1 and 2 vaccine is administered to cattle; whereas the Commission and the Member States will be notified within 24 hours by telex or telegram, of the confirmation of the occurrence of rinderpest or any type of foot-and-mouth disease or an alteration in the vaccination policy against any of those diseases; Whereas the animal health requirements of Member States pursuant to Article 16 of Directive 72/462/EEC relating to imports of meat from Swaziland have not yet been laid down at Community level; whereas, pending the entry into force of such requirements, the Member States may continue to apply their national animal health rules to imports of fresh meat from Swaziland; Whereas, in order to reduce to a minimum the possible risk of infection through meat, the Member States should only authorize, for the time being, the import of deboned fresh meat of bovine animals, excluding offals, derived from animals originating in the non-vaccination area and slaughtered therein; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The prohibition provided for in Article 14 (2) (b) of Directive 72/462/EEC shall not apply to that part of the Kingdom of Swaziland west of the 'Red Line' fences which extend northwards from the river Usutu to the frontier with South Africa west of Nkalashane. Article 2 If a Member State authorizes the importation into its own territory of deboned fresh meat of domestic animals of the bovine species, excluding offals, originating in that part of Swaziland referred to in Article 1 and slaughtered therein, the meat must satisfy the requirements set out in the animal health certificate, a specimen of which appears in the Annex hereto, which must accompany the consignment. Article 3 This Decision is addressed to the Member States. Done at Brussels, 3 February 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 186, 8. 7. 1981, p. 20. ANNEX ANIMAL HEALTH CERTIFICATE for deboned fresh meat (1) of domestic animals of the bovine species, excluding offals, intended for consignment to the European Economic Community from the Kingdom of Swaziland Country of destination: Reference number of the public health certificate (2): Exporting country, Kingdom of Swaziland (excluding the foot-and-mouth disease vaccination area east of 'Red Line' fences which extend northwards from the river Usutu to the frontier with South Africa west of Nkalashane) Ministry: Department: Reference: (Optional) I. Identification of meat Meat of domestic animals of the bovine species: Nature of cuts (3): Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The deboned fresh meat of domestic animals of the bovine species described above is obtained from: - animals which were born and reared in the Kingdom of Swaziland and which have remained in the non-vaccination area west of the 'Red Line' fences which extend northwards from the river Usutu to the frontier with South Africa west of Nkalashane since birth, - animals which had not been vaccinated against foot-and-mouth disease, - animals which, on the way to the slaughterhouse and while awaiting slaughter therein have not come into contact with animals not satisfying the requirements laid down in Commission Decision 82/131/EEC as regard export of their meat to a Member State, and if they were conveyed by vehicle or container, the latter was cleaned and disinfected before loading, - animals which, when subjected to an ante mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter showed no symptoms of foot-and-mouth disease, - animals which have been slaughtered on different days from those on which animals which do not comply with the conditions required for export of their meat to the Community were slaughtered. 2. The deboned fresh meat described above: - has been produced on different days to that which does not comply with the conditions required for export to the Community, - originates from carcases which were matured at a room temperature of more than + 2 °C for at least 24 hours after slaughter and before deboning, - has had the major accessible lymphatic glands removed, - has, during all stages of its production, deboning, packing and storage been kept strictly separate from meat not conforming to the requirements for export to a Member State laid down in Commission Decision 82/131/EEC. Done at , on (Signature of official veterinarian) Seal (1) Fresh meat means all parts of domestic animals of the bovine species fit for consumption which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) Only fresh meat of domestic animals of the bovine species from which the major accessible lymphatic glands have been removed is authorized for importation. (4) For railway wagons or lorries the vehicle registration number should be given, for aircraft the flight number and for vessels the name.